Judgment unanimously affirmed. Memorandum: From our review of the record, we conclude that the evidence was legally sufficient to provide a valid line of reasoning to support defendant’s conviction (see, People v Bleakley, 69 NY2d 490, 495). Further, upon our independent review of the relative probative force of the conflicting testimony and inferences to be drawn therefrom, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, supra; People v Faulk, 137 AD2d 830). (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J.—assault, first degree.) Present—Doerr, J. P., Boomer, Green, Pine and Lawton, JJ.